                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Tena M. Andrist,

        Plaintiff,

v.                                             Case No. 18-12314

Commissioner of Social Security,               Sean F. Cox
                                               United States District Court Judge
      Defendant.
______________________________/

                                    ORDER ADOPTING
                          7/30/19 REPORT & RECOMMENDATION

        Plaintiff Tena M. Andrist filed this action, challenging a final decision of the

Commissioner of Social Security denying her application for disability insurance and

supplemental security income benefits. The matter was assigned to Magistrate Judge Anthony

Patti for all pretrial proceedings.

        The matter recently came before the magistrate judge on cross-motions for summary

judgment. Plaintiff’s summary judgment motion argued that: 1) the “ALJ’s finding that the

Plaintiff can perform work that is semi-skilled or skilled is not supported by substantial

evidence,” and 2) the “ALJ’s finding that Plaintiff can perform light work” is not supported by

substantial evidence.” (ECF No. 9 at iv).

        In a twenty-one page Report and Recommendation (“R&R”) issued on July 30, 2019

(ECF No. 14), the magistrate judge recommends that the Court deny Plaintiff’s motion for

summary judgment, grant Defendant’s motion for summary judgment, and affirm the

Commissioner’s decision.


                                                  1
       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a magistrate judge must file objections to the R&R within fourteen (14) days after

being served with a copy of the R&R.

       In order for a district court judge “to apply meaningful de novo review, it is insufficient

for the objecting party to simply incorporate by reference earlier pleadings or reproduce an

earlier unsuccessful motion for dismissal or judgment or response to the other party’s dispositive

motion.” Gregson v. Comm’r of Soc. Sec., 2019 WL 762272 (E.D. Mich. 2019).

       Here, Plaintiff filed timely objections to the R&R, stating two objections. As her first

objection, Plaintiff asserts that the “finding that Ms. Andrist can perform anything other than

unskilled work is not supported by substantial evidence.” (Pl.’s Objs. at 2). As her second

objection, Plaintiff asserts that the “finding that Ms. Andrist can perform light work is not

supported by substantial evidence.” (Pl.’s Objs. at 4).

       As Defendant notes in responding to Plaintiff’s submission, Plaintiff has not identified

any specific objections with the magistrate judge’s R&R. Rather, Plaintiff objects to the

Administrative Law Judge’s conclusions and her “objections” simply re-state the arguments that

Plaintiff made to the magistrate judge in her summary judgment motion. As judges in the

Eastern and Western Districts of Michigan have explained:

       This Court is not obligated to address objections made in this form because the
       objections fail to identify the specific errors in the magistrate judge’s proposed
       recommendations, and such objections undermine the purpose of the Federal
       Magistrate’s Act . . . which serves to reduce duplicative work and conserve
       judicial resources.

Funderburg v. Comm’r of Soc. Sec., 2016 WL 1104466 *1 (E.D. Mich. 2016); Owens v. Comm’r

of Soc. Sec., 2013 WL 1304470 (W.D. Mich. 2013).


                                                 2
       As Plaintiff has failed to file objections that identify specific alleged errors in the

magistrate judge’s R&R, she has not stated any objections that require a de novo review.

Nevertheless, the Court has reviewed this matter, the cross-motions, and the magistrate judge’s

R&R. This Court concludes that the magistrate judge correctly applied the law and reached the

correct conclusions for the proper reasons. The Court accepts the magistrate judge’s R&R as the

Court’s findings of fact and conclusions of law.

       Accordingly, the Court OVERRULES Plaintiff’s objections, ADOPTS the July 30,

2019 R&R and ORDERS that: 1) Plaintiff’s summary judgment is DENIED; 2) Defendant’s

summary judgment is GRANTED; and 3) the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: September 10, 2019




                                                   3
